                      Case 1:18-cv-11141-PAE Document 13 Filed 03/22/19 Page 1 of 3


                                         GLASS & HOGROGIAN LLP
                                    ATTORNEYS AND COUNSELORS AT LAW
                                         A Limited Liability Partnership
                                               85 Broad Street, WeWork-18th Fl.
                                                   NEW YORK, NY 10004
                                                        212-537-6859
                                                   FAX NO. 845-510-2219
                                                 E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner
                                                                            March 22, 2019

         Via ECF
         Honorable Paul A. Engelmayer
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                 Re:      Roy Wein v. New York City Department of Education
                          18 Civ. 11141 (PAE)

         Dear Judge Engelmayer:

                I am Plaintiff’s counsel in the above-referenced matter. As Defendant’s counsel did not
       provide sufficient time for Plaintiff to include his description of the case today before insisting on
       filing the joint letter, attached is a revised version of the joint letter with Plaintiff’s allegations included
       in preparation for Monday’s 11 am conference. Plaintiff has no issue with the proposed case
       management plan.

         A.      Description of the Case

                 i.       Plaintiff’s Allegations

               Plaintiff Roy Wein, a veteran tenured elementary school teacher employed by Defendant
       New York City Department of Education (“DOE”), brings this action alleging age and disability
       discrimination, and retaliation in violation of the Age Discrimination in Employment Act (“ADEA”),
       the Americans with Disabilities Act (“ADA”), and the Rehabilitation Act of 1973. Mr. Wein began
       his employment as a teacher with the NYCDOE over 30 years ago and left for the private sector for
       a few years. In 2001, he returned to the NYCDOE as a Teaching Fellow and was appointed to P.S.
       96 as a teacher, and remained assigned to that school until September 2018. He is currently 60 years
       old and was among the eldest and most senior teachers employed at P.S. 96. He was rated
       Satisfactory or Effective every year of his career until the 2015-16 school year, after a new principal,
       David Pretto, took over for the 2014-15 school year.




                                                              1
         Case 1:18-cv-11141-PAE Document 13 Filed 03/22/19 Page 2 of 3




        During the 2016-17 school year, Principal Pretto changed Mr. Wein’s assignment from
his usual kindergarten or prekindergarten assignment to a science cluster teacher assignment. On
December 22, 2016, Mr. Wein suffered a severe corneal ulceration to his eye, and was out of
school from January-May 2017. Despite receiving only one mixed rating that school year,
Principal Pretto gave him an Unsatisfactory rating overall for the 2016-17 school year.

        During the 2017-18 school year, Principal Pretto assigned Mr. Wein to teach five classes
 outside his license area, to 7th and 8th graders, three of which were ICT classes which were
 mixed with Special Education students, with no Special Education co-teachers assigned to his
 classes. Principal Pretto then caused to be issued to Mr. Wein a disciplinary letter on January 16,
 2018, which falsely accused him of throwing a carrot at a student. Tired of the continuous
 harassment, Mr. Wein then filed an age and disability based complaint against Principal Pretto
 and the NYCDOE with the New York State Division of Human Rights (dual filed with EEOC)
 on January 8, 2018.

        After filing that protected administrative complaint in January 2018, Principal Pretto
 swiftly retaliated against Mr. Wein based on the filing of this protected complaint. In May 2018,
 Principal Pretto caused him to be reassigned from his teaching assignment at the school to a
 reassignment center in Manhattan. At the end of the 2017-18 school year, Mr. Wein received an
 overall Ineffective Rating and lost eligibility for per session teaching assignments. In September
 2018, Mr. Wein was served disciplinary charges pursuant to New York State Education Law
 3020-a seeking termination of his employment. Those charges remain pending.

        ii.     Defendant’s Response

        After careful consideration of the evidence and the arguments submitted by the parties
 in the pleadings and at oral argument on July 26, 2018, the Court denied Plaintiff’s Article
 78 petition and dismissed the proceeding on the grounds that the U-rating “was not arbitrary and
 capricious but rationally based upon [Plaintiff’s] poor pedagogical performance.” See Order of
 New York Supreme Court, New York County, in Matter of Roy Wein v. City of New York et
 al., Index No. 151728/2018, dated July 26, 2018, annexed to the Answer, ECF No.
 8, as Exhibit “3.”

        Defendant disputes that any adverse action was taken against Plaintiff on account of his
 age or his eye injury or in retaliation for any complaints Plaintiff may have made regarding
 discrimination on the basis of his age or his eye injury. As an initial matter, the Complaint
 is either wholly or partially barred by the doctrines of claim preclusion, issue preclusion, res
 judicata, collateral estoppel, judicial estoppel, or any combination of these doctrines. Further,
 the Complaint is either wholly or partially time-barred by the applicable statutes of limitations.
 Finally, the Complaint fails to plausibly state cognizable claims of discrimination or
 retaliation arising under the ADEA, the ADA, or the Rehabilitation Act.




                                                 2
          Case 1:18-cv-11141-PAE Document 13 Filed 03/22/19 Page 3 of 3



 B.     Contemplated Motions

       In consideration of the above, Defendant believes it has a viable motion for judgment on
the pleadings pursuant to Federal Civil Procedure Rule 12(c). Thus, Defendant requests the
Court’s leave to file a motion for judgment on the pleadings within thirty (30) days.

       In the event Defendant’s motion for judgment on the pleadings is not completely
successful, Defendant anticipates filing a motion for summary judgment at the end of discovery.

        Plaintiff believes Defendant’s motion would be in bad faith at this juncture as there is a
clear inference of age and disability-based discrimination, and retaliation based on the timing of
events, as alleged in the complaint and Plaintiff’s factual statement above.

 C.     Settlement Prospects

        Pursuant to the Court’s order of February 26, 2019 (ECF No. 10), the parties scheduled a
 mediation session for April 2, 2019, with mediator Francis Carling. Defendant does not believe
 that settlement would be appropriate at this time. As such, Defendant respectfully requests
 that Your Honor rescind the Court’s order of February 26, 2019. In contrast, Plaintiff is
 optimistic that mediation could be successful at an early stage in this case, as it has been in other
 cases on behalf of senior teachers commenced by this office against the NYCDOE under similar
 circumstances. Mr. Wein is willing to discuss options with a fixed retirement date and resolution
 of the Section 3020-a charges as part of a global settlement of this matter.

       Thank you for Your Honor’s consideration.

                                                                Respectfully submitted,

                                                               s
                                                               /
                                                                Bryan D. Glass, Esq.




 cc:    Brittany Finder, Assistant
        Corporation Counsel,
        Attorney for Defendant




                                                  3
